Citation Nr: 0606397	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-25 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability for the period prior 
to March 12, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine disability beginning March 12, 1999.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability for the period prior to 
August 28, 2004.

4.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disability beginning August 28, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1969 to September 1973.  The veteran also had subsequent 
periods of active and inactive duty training with Reserve and 
National Guard units.

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  

The issue of entitlement to service connection for residuals 
of fuel poisoning is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence shows no more than slight loss of 
motion of the cervical spine prior to March 12, 1999.  

2.  The medical evidence shows no more than moderate loss of 
motion of the cervical spine beginning March 12, 1999; 
forward flexion of the cervical spine is 


greater than 15 degrees and favorable ankylosis of the 
cervical spine has not been shown since September 26, 2003.

3.  The medical evidence shows no more than slight loss of 
motion of the lumbar spine prior to September 26, 2003; the 
evidence after September 26, 2003 does not show forward 
flexion of the thoracolumbar spine to be 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability for the period prior 
to March 12, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical spine disability beginning March 12, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability prior to August 28, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for a lumbar spine disability beginning August 28, 2004 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In March 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  It has been determined by VA's Office of the 
General Counsel that, when a claim is granted and the veteran 
submits a notice of disagreement as to a "downstream element" 
of such claim, such as the assigned rating, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination reports on file, including in August 
2004.  The Board concludes that there is sufficient medical 
evidence on file on which to make a decision on each 


issue addressed herein.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the 


United States Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 


(2002).  Additionally, a 10 percent evaluation was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation was assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Under the revised rating criteria for the low back beginning 
on September 26, 2003, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, 


Diagnostic Code 5237, Note (2) (2005); see also 38 C.F.R. 
§ 4.71a, Plate V (2005).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2005).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. 

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Under the revised rating criteria for the cervical spine 
beginning on September 26, 2003, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine; a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; a 30 percent evaluation is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees or less, or favorable ankylosis of 
the entire cervical spine; a 20 percent evaluation is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).



For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2005); see also 38 C.F.R. § 4.71a, Plate V (2005).  The 
normal combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2005).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id. 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2005).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2005).

Analysis

Entitlement To An Initial Evaluation In Excess Of 10 Percent 
For A Cervical Spine Disability For The Period Prior To March 
12, 1999

A 10 percent evaluation for service-connected cervical spine 
disability was assigned from October 7, 1993.  A 100 percent 
evaluation based on convalescence was assigned from June 21, 
1994 to July 31, 1994, and the rating during this period is 
not affected by this appeal.  See 38 C.F.R. § 4.30.

To warrant an evaluation higher than 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290, under 
the criteria in effect prior to September 2003, medical 
evidence that showed moderate, rather than slight, loss of 
motion of the cervical spine is needed.  

Although the medical evidence from October 1993 to March 12, 
1999 contains multiple complaints of neck pain, there are 
very few specific range of motion findings of the neck during 
that period.  Despite the notation in October 1996 of 
decreased neck mobility secondary to pain, examination of the 
veteran's neck during hospitalization in November 1996 was 
unremarkable, except for mild localized scar tenderness.  
When examined in May 1997, forward flexion of the neck was to 
35 degrees, with extension to 40 degrees, and lateral flexion 
and rotation to either side to 40 degrees.  Accordingly, 
motion was within 10 degrees of normal flexion, and within 5 
degrees of normal extension and lateral flexion and rotation.  
See 38 C.F.R. § 4.71a, Note (2) (2005).  Consequently, an 
initial evaluation in excess of 10 percent from October 7, 
1993 to March 12, 1999 is not warranted under Diagnostic Code 
5290.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  As the evidence prior to 
March 12, 1999 does not show residuals of a vertebral 
fracture, ankylosis, or intervertebral disc syndrome, a 
rating in excess of 10 percent is also not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5285, 5287, or 5293 
(2002). 

Entitlement To An Evaluation In Excess Of 20 Percent For 
Cervical Spine Disability Beginning March 12, 1999 

A 20 percent evaluation for service-connected cervical spine 
disability was assigned beginning March 12, 1999, under the 
provisions of Diagnostic Code 5290, based on the notation on 
that date that the veteran had less range of motion in his 
neck than six months earlier.  Although outpatient treatment 
records dated from March 1999 to September 2003 reveal 
continued complaints of neck pain and complaints of 
radiculopathy into the right upper extremity in October 2000, 
VA orthopedic examinations in January 2001 and August 2003 do 
not show more than moderate loss of motion of the cervical 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

On VA examination in January 2001, the veteran was wearing a 
soft, narrow neck support.  Range of motion of the neck 
included 30 degrees of forward flexion, 45 degrees of 
extension, 20 degrees of lateral flexion to either side, and 
bilateral rotation of 60 degrees.  The veteran complained of 
pain at the end-point of each range of motion test.  It was 
noted by the examiner that normal range of neck motion was 
flexion to 65 degrees, extension to 50 degrees, rotation to 
55 degrees, and side motion to 40 degrees.  There was no 
sensory deficit in the arms.  

On VA examination in August 2003, gait and stance were 
considered normal.  Motion of the neck included flexion to 60 
degrees, extension to 20 degrees, side bending to 20 degrees 
to either side, and bilateral rotation to 50 degrees.  The 
examiner reported that the veteran accidentally dropped his 
glasses during the examination and was able to stoop down to 
pick them up behind his chair without apparent difficulty.  
The examiner further noted fluid movements when the veteran 
disrobed.  Reflexes were normal and there was no evidence of 
muscle atrophy or weakness.  The diagnosis was previous 
arthrodesis of C5-6 with slight compensatory arthrosis, 
without physical evidence of neurological or functional 
impairment.  

Moreover, because the evidence dated from March 12, 1999 to 
September 2003 does not show residuals of a vertebral 
fracture, ankylosis, or intervertebral disc syndrome, a 
rating in excess of 20 percent is not warranted under other 
possible rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5287, 5293 (2002); see also Tedeschi, 7 Vet. App. 
at 414.

To warrant a rating of 30 percent under the rating criteria 
effective September 26, 2003, medical evidence of either 
limitation of forward flexion of the cervical spine to no 
more than 15 degrees or favorable ankylosis of the entire 
cervical spine must be of record.  However, the only medical 
evidence after September 2003 is an August 2004 VA 
examination report in which neck motion included flexion to 
35 


degrees, extension to 30 degrees, bending to either side of 
30 degrees, and bilateral rotation of 60 degrees to each 
side.  The veteran complained of pain at the extremes of 
motion.  Muscle strength and reflexes in the upper 
extremities were normal.  As cervical flexion was much more 
than 15 degrees and there was no evidence of ankylosis, a 
rating in excess of 20 percent for cervical spine disability 
under the rating criteria effective September 26, 2003 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

As there is no evidence on VA examination in August 2004 of 
neurological manifestations involving the cervical spine, 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

Entitlement To An Initial Evaluation In Excess of 10 Percent 
For Lumbar Spine Disability Prior To August 28, 2004 

To warrant an evaluation in excess of 10 percent for loss of 
motion or strain of the lumbar spine prior to September 26, 
2003, there needs to be evidence of either moderate loss of 
motion of the lumbar spine, muscle spasm on extreme forward 
bending, or unilateral loss of spine motion in standing 
position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).

Although the medical evidence prior to September 26, 1997, 
contains multiple complaints of low back pain, there are very 
few specific range of motion findings of the lumbar spine 
during that period.  When examined in May 1997, motion of the 
low back included forward flexion to 90 degrees, backward 
extension to 30 degrees, and lateral flexion and rotation to 
35 degrees to either side.  There was pain at the extremes of 
motion.  Degenerative disc disease of the lumbar spine was 
diagnosed.  Range of motion of the low back was reported to 
be complete on VA examination in January 2001, although the 
veteran complained of pain at the end-point of each movement.  
There was no muscle weakness, atrophy, or sensory deficits 
found.  

Lumbar range of motion on VA examination in August 2003, was 
flexion to 40 degrees, extension to 10 degrees, and lateral 
bending to 20 degrees on each side.  The veteran's gait and 
reflexes were normal, and there was no evidence of muscle 
atrophy or weakness.  X-rays of the lumbar spine were normal.  
The diagnosis was of a normal lumbar back examination, 
without functional impairment.  

Although, the findings of range of motion studies on VA 
examination in August 2003 show increased limitation of 
motion in all areas, these findings are not consistent with 
the previous and subsequent findings with regard to the 
veteran's lumbar spine.  Additionally, the examiner in 2003 
reported that the degree of motion in flexion during the 
formal examination was far less than that obtained when the 
veteran reached for his pair of glasses that had fallen to 
the floor or on disrobing.  Additionally, muscle spasm on 
extreme forward bending and the unilateral loss of spine 
motion in standing position has not been shown.  
Consequently, the medical evidence prior to September 23, 
2003 does not show manifestations of a low back disorder that 
meets the criteria for a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  However, since there is no evidence of 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome, an initial rating in excess of 10 percent is not 
warranted under another diagnostic prior to September 26, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5293 (2002).

Under the rating criteria effective September 26, 2003, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 


such as scoliosis, reversed lordosis, or abnormal kyphosis.  
However, as there is no medical evidence on file dated after 
September 26, 2003 but before August 28, 2004, there cannot 
be any medical evidence during this period warranting an 
evaluation in excess of 10 percent for service-connected low 
back disability.  

Entitlement To An Increased Evaluation For Lumbar Spine 
Disability Beginning August 28, 2004 

A 20 percent evaluation for a low back disability is for 
assignment on objective evidence of low back spasm on flexion 
at the waist.  To warrant an evaluation of 40 percent under 
the new rating criteria for disabilities of the spine, there 
must be evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or evidence of favorable 
ankylosis of the thoracolumbar spine.  

When examined by VA on August 28, 2004, motion of the low 
back included flexion to 90 degrees, extension to 20 degrees, 
lateral bending to 30 degrees to either side, and rotation of 
30 degrees to the right and 40 degrees to the left.  Some 
spasm was also noted.  As forward flexion of the low back was 
much greater than 30 degrees on examination in August 2004, 
and the veteran did not have ankylosis of the thoracolumbar 
spine, a rating in excess of 20 percent for service-connected 
low back disability beginning August 24, 2004 is not 
warranted.

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability.  Although some 
weakness of the left leg was reported in August 2004, 
strength was 4/5 and reflexes in the lower extremities were 
equal and active.  As there is no medical evidence of 
neurological impairment of the low back warranting a 
compensable evaluation, the Board finds that a higher 
evaluation cannot be assigned by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  

Conclusion

The Board has also considered whether an increased evaluation 
is warranted for either cervical spine or low back disability 
based on functional impairment, but it has concluded that an 
increase is not warranted.  Despite cervical and low back 
pain and loss of motion, for which the veteran is receiving 
compensation, it was noted on VA examination in August 2003 
that there was no medical evidence of muscle atrophy or 
weakness.  The examiner concluded in August 2003 that there 
was no evidence of functional impairment of the neck or low 
back.  When examined in August 2004, muscle strength in the 
extremities and reflexes were normal, except for 4/5 strength 
in the left leg, which was considered indicative of some 
weakness.  However, normal range of motion of the lumbar 
spine on forward flexion, bilateral lateral flexion, and 
bilateral rotation was found, with only slight limitation of 
motion of extension due to pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2005).  Consequently, 
functional loss due to the service-connected cervical spine 
disorder has not been shown during the appeal period.  
Additionally, functional loss due to the service-connected 
lumbar spine disorder has not been shown prior to August 
2004.  Moreover, the currently assigned rating for the lumbar 
spine compensates the veteran for more than slight limitation 
of motion due to pain.  Accordingly, there is a lack of 
evidence of additional functional impairment due to pain or 
weakness to a degree greater than required to warrant ratings 
in excess of those assigned during the appeal period.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also Deluca v. Brown, 8 Vet. 
App. 202 (1995).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
cervical and lumbar spine disorders but the medical evidence 
reflects that those manifestations are not present in this 
case.  The veteran has not been hospitalized for either of 
his service-connected spinal disabilities since 1996.  The 
Board accordingly finds that the disability picture for the 
veteran's cervical and lumbosacral spine disabilities is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  Therefore, 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for either service-
connected cervical or lumbar spine disabilities.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a cervical 
spine disability for the period prior to March 12, 1999 is 
denied.   

An evaluation in excess of 20 percent for cervical spine 
disability beginning March 12, 1999 is denied.  

An initial evaluation in excess of 10 percent for a lumbar 
spine disability prior to August 28, 2004 is denied.  

An evaluation in excess of 20 percent for a lumbar spine 
disability beginning August 28, 2004 is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

A rating action dated in August 2002, granted the veteran's 
claims of entitlement to service connection for a cervical 
spine disorder and a lumbar spine disorder, and denied 
entitlement to service connection for residuals of fuel 
poisoning.  In November 13, 2002, correspondence from the 
representative stated that the veteran was "filing a Notice 
of Disagreement with the Rating Board decision dated in 
August 27, 2002, on all issues listed."  The Board views 
this correspondence as a notice of disagreement to the August 
2002 rating decision denying the claim of entitlement to 
service connection for residuals of fuel poisoning.  Although 
a statement of the case was issued applicable to the ratings 
assigned to the lumbar and cervical spine disorders, a 
statement of the case as to the issue of entitlement to 
service connection for residuals of fuel poisoning has not 
been issued.  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this issue is remanded for the following:

A statement of the case and notification 
of the veteran's appellate rights must be 
provided to the veteran and his 
representative on the issue of 
entitlement to service connection for 
residuals of fuel poisoning.  38 C.F.R. 
§ 19.26 (2005).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
August 2002 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2005).  If the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


